DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter
Claims 7, 12 and 18 are all canceled.  The indication of allowable subject matter from claims 7, 12 and 18 has been reconsidered based on newly discovered reference Lin (CN1097153) cited by the applicant.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8, 10-11, 13-15 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin (CN1097153) in view of Oh (U.S. Publication No. 2017/103735).  Lin teaches a mobile terminal when first shell and second shell Body in the closure state, selects antenna performance 52 to be greater than antenna radiator 51 dual-mode antenna signal of first antenna radiator); and the control module is configured to control the primary antenna to be in a non-working state and control the spare antenna to be in a working state when the flexible display screen is in the expanded state (paragraph 44: “When first shell and second shell are in unfolded state, antenna performance is selected to be greater than the first antenna spoke of the second antenna radiator Beam dual-mode antenna”) [this is so that the optimum antenna is used].  Lin teaches the salient features of the claimed invention except for the control module is configured to control the flexible display screen to be in the retracted state or in the expanded state according to a type of a foreground application.  Oh teaches that it was known to control the flexible display screen to be in the retracted state or in the expanded state according to a type of a foreground application.  The applicant is directed to review 79 (“…the controller 170 can be configured to perform a multitude of modes for expanding the display 30 in different sizes from the body 10 in order to form screens in appropriate sizes according to a quantity or type of the information provided by the device 100, and more particularly, by the device 100.”) as well as paragraphs 82-84 (paragraph 82: “If the first mode M1 including an auto execution […]the controller 170 can control the device 100 to perform the first mode M1. […] Moreover, the first mode M1 can expand the display 30 in a first size A1 appropriate for displaying the first information from the body 10.”)  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to utilize the features of Oh for the purpose of automatically adjusting to an appropriate size based on content.
Regarding claims 2-3, the applicant is directed to review figures 4-5 and 9. Regarding claim 4, the applicant is directed to review paragraph 119 of Lin. (“Telecommunication circuit 66 can also include cellular telephone transceiver And antenna, wireless lan transceiver circuit and antenna etc..”)  Regarding claims 8, 13 and 19-20, Lin teaches in claim 11 detecting a state of the housing.  Regarding claim 10, since controller 50 of Lin operates to turn the antennae off and on, it does so via a switch or is the switch.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin (CN1097153) in view of Oh (U.S. Publication No. 2017/103735) and further in view of Park (U.S. Publication No. 2019/0261519). Lin in view of Oh teaches the salient features of the claimed invention except for a state detection component comprising a Hall sensor.  Park teaches in paragraph 186 that it was known to use a Hall sensor to detect the state of the device.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to utilize the features of Park for the purpose of displaying images of appropriate size.


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5,8-11,13-15 and 19-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E MAHONEY whose telephone number is (571)272-2122.  The examiner can normally be reached on 9-5:30.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E LaBalle can be reached on 571-272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/CHRISTOPHER E MAHONEY/Primary Examiner, Art Unit 2852